DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed computer-readable medium can be interpreted to be in the form a transmission medium or carrier wave.  Such transmission medium or carrier wave claims are ineligible for patent protection because they do not fall within any of the four statutory classes of § 101.  
2.	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
1. A diagnosing apparatus that diagnoses a control system, the diagnosing apparatus comprises: a statistical information acquiring section that acquires statistical information including adoption/non-adoption of the control data from each of the plurality of controllers in the interface apparatus; and a diagnosing section that diagnoses the control system based on the statistical information. 
11. A diagnosing method for diagnosing a control system, the computer acquires statistical information including adoption/non-adoption of the control data from each of the plurality of controllers in the interface apparatus, and the computer diagnoses the control system based on the statistical information. 

2. The diagnosing apparatus according to claim 1, the diagnosing section diagnoses the control system based on the statistical information including adoption/non-adoption of the control data from each of the plurality of controllers in each of the plurality of interface apparatuses. 
3. The diagnosing apparatus according to claim 2, wherein the control system further includes a network to which the diagnosing apparatus are connected. 
4. The diagnosing apparatus according to claim 2, the diagnosing section diagnoses the control system based on the statistical information including adoption/non-adoption of the control data in each of a plurality of control periods. 
5. The diagnosing apparatus according to claim 2, wherein the diagnosing section estimates that there is a possibility of an abnormality in a controller for which a number of pieces of control data greater than or equal to a first reference number of pieces are not adopted, among the plurality of controllers in each of a number of interface apparatuses greater than or equal to a first reference number of apparatuses among the plurality of interface apparatuses. 

7. The diagnosing apparatus according to claim 2, the diagnosing section estimates an abnormality location in the control system further based on a self-diagnosis result of the at least one interface apparatus. 
8. The diagnosing apparatus according to claim 3, further comprising: a topology database storing therein topology information of the network, wherein the diagnosing section estimates an abnormality location in the network based on the statistical information and the topology information. 
12. The diagnosing method according to claim 11, the computer diagnoses the control system based on the statistical information including adoption/non-adoption of the control data from each of the plurality of controllers in each of the plurality of interface apparatuses. 
13. The diagnosing method according to claim 12, the computer diagnoses the control system based on the statistical information including adoption/non-adoption of the control data in each of a plurality of control periods. 
14. The diagnosing method according to claim 12, wherein the computer estimates that there is a possibility of an abnormality in a controller for which a number 
15. The diagnosing method according to claim 12, wherein the computer estimates that there is a possibility of an abnormality in an interface apparatus that does not adopt a number of pieces of control data greater than or equal to a second reference number of pieces, in response to the number of pieces of control data that are not adopted being greater than or equal to the second reference number of pieces, in each of a number of interface apparatuses less than a second reference number of apparatuses among the plurality of interface apparatuses. 
17. The computer readable medium according to claim 16, the diagnosing section diagnoses the control system based on the statistical information including adoption/non-adoption of the control data from each of the plurality of controllers in each of the plurality of interface apparatuses. 
18. The computer readable medium according to claim 17, the diagnosing section diagnoses the control system based on the statistical information including adoption/non-adoption of the control data in each of a plurality of control periods. 
19. The computer readable medium according to claim 17, wherein the diagnosing section estimates that there is a possibility of an abnormality in a controller for which a number of pieces of control data greater than or equal to a first reference number of pieces are not adopted, among the plurality of controllers in each of a 
20. The computer readable medium according to claim 17, wherein the diagnosing section estimates that there is a possibility of an abnormality in an interface apparatus that does not adopt a number of pieces of control data greater than or equal to a second reference number of pieces, in response to the number of pieces of control data that are not adopted being greater than or equal to the second reference number of pieces, in each of a number of interface apparatuses less than a second reference number of apparatuses among the plurality of interface apparatuses.
The limitation of above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting by a computer, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the computer language, acquiring statistical information and diagnosing the control system, in the context of this claim encompasses a user manually calculating statistical information and thinking about the diagnoses of the control system.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) –a computer, a control system comprising: a plurality of controllers; an interface apparatus; a network to which the i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The control system comprising: a plurality of controllers; an interface apparatus; a network to which the plurality of controllers, a plurality of the interface apparatuses, and the diagnosing apparatus are connected, add only insignificant extra solution activity and general linking of the use of the judicial exception to a particular technological environment or field of use.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of a computer, amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The control system comprising: a plurality of controllers; an interface apparatus; a network to which the plurality of controllers, a plurality of the interface apparatuses, and the diagnosing apparatus are connected, add only insignificant extra solution activity and general linking of the use of the judicial exception to a particular technological environment or 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1, 11, 16, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,993,055 to Williams, supplied by applicant.
Williams teaches the following: 
1. A diagnosing apparatus that diagnoses a control system (col. 1, lines 23-33, Fig. 1, 7; Col. 6,lines 43- Col. 7, line 10), wherein the control system includes: a plurality of controllers adopting a redundant configuration (col. 1, lines 23-33, Fig. 1, 7, elements 10-12; Col. 6,lines 43- Col. 7, line 10); and an interface apparatus that outputs control output data, which is based on a plurality of redundant pieces of control data received from the plurality of controllers, to a device under control (col. 1, lines 23-33, Fig. 1, 7, 
11. A diagnosing method for diagnosing a control system with a computer, wherein the control system includes: a plurality of controllers adopting a redundant configuration (col. 1, lines 23-33, Fig. 1, 7, elements 10-12; Col. 6,lines 43- Col. 7, line 10); and an interface apparatus that outputs control output data, which is based on a 
16. A computer readable medium on which is stored a diagnosing program that causes a computer to function as a diagnosing apparatus that diagnoses a control system, wherein the control system includes: a plurality of controllers adopting a redundant configuration (col. 1, lines 23-33, Fig. 1, 7, elements 10-12; Col. 6,lines 43- 

II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 
9. A control system comprising: a plurality of controllers; an interface apparatus; and the diagnosing apparatus according to claim 1 (col. 1, lines 23-33, Fig. 1, 7; Col. 6,lines 43- Col. 7, line 10). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

4.	Claims 4, 7, 13, 18, 2-3, 8, 10, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied above, and further in view of U.S. Pub. No. 2019/0106134 to Eckelmann, supplied by applicant.
Williams teaches the following: 
4. The diagnosing apparatus according to claim 2, wherein the plurality of controllers each transmit the control data in synchronization with a predetermined control period, and the diagnosing section diagnoses the control system based on the statistical information including adoption/non-adoption of the control data in each of a plurality of control periods (Col. 1, lines 16-19; Col. 6,lines 43- Col. 7, line 10). 
7. The diagnosing apparatus according to claim 2, wherein at least one interface apparatus among the plurality of interface apparatuses has a self-diagnosing function, and the diagnosing section estimates an abnormality location in the control system further based on a self-diagnosis result of the at least one interface apparatus (Col. 1, lines 16-19; Col. 6,lines 43- Col. 7, line 10). 
13. The diagnosing method according to claim 12, wherein the plurality of controllers each transmit the control data in synchronization with a predetermined control period, and the computer diagnoses the control system based on the statistical information including adoption/non-adoption of the control data in each of a plurality of control periods (Col. 1, lines 16-19; Col. 6,lines 43- Col. 7, line 10). 
18. The computer readable medium according to claim 17, wherein the plurality of controllers each transmit the control data in synchronization with a predetermined control period, and the diagnosing section diagnoses the control system based on the 

Furthermore, the examiner respectfully submits the manner in which the diagnosing apparatus operates with the control system and the structure of the control system that is not part of the structure of the diagnosing apparatus, does not differentiate the claim from the prior art.  See MPEP 2114, which states 
II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 

However, Williams fails to teach
2. The diagnosing apparatus according to claim 1, wherein the control system includes a plurality of interface apparatuses, and each of the plurality of interface apparatuses is the interface apparatus, and the diagnosing section diagnoses the control system based on the statistical information including adoption/non-adoption of the control data from each of the plurality of controllers in each of the plurality of interface apparatuses. 

8. The diagnosing apparatus according to claim 3, further comprising: a topology database storing therein topology information of the network, wherein the diagnosing section estimates an abnormality location in the network based on the statistical information and the topology information. 
10. The control system according to claim 9, further comprising: a network to which the plurality of controllers, a plurality of the interface apparatuses, and the diagnosing apparatus are connected. 
12. The diagnosing method according to claim 11, wherein the control system includes a plurality of interface apparatuses, and each of the plurality of interface apparatuses is the interface apparatus, and the computer diagnoses the control system based on the statistical information including adoption/non-adoption of the control data from each of the plurality of controllers in each of the plurality of interface apparatuses. 
17. The computer readable medium according to claim 16, wherein the control system includes a plurality of interface apparatuses, and each of the plurality of interface apparatuses is the interface apparatus, and the diagnosing section diagnoses the control system based on the statistical information including adoption/non-adoption of the control data from each of the plurality of controllers in each of the plurality of interface apparatuses. 

However, Eckelmann teaches

3. The diagnosing apparatus according to claim 2, wherein the control system further includes a network to which the plurality of controllers, the plurality of interface apparatuses, and the diagnosing apparatus are connected (Fig. 2, paragraph 30-31). 
8. The diagnosing apparatus according to claim 3, further comprising: a topology database storing therein topology information of the network, wherein the diagnosing section estimates an abnormality location in the network based on the statistical information and the topology information (Fig. 2, paragraph 30-31). 
10. The control system according to claim 9, further comprising: a network to which the plurality of controllers, a plurality of the interface apparatuses, and the diagnosing apparatus are connected (Fig. 2, paragraph 30-31). 
12. The diagnosing method according to claim 11, wherein the control system includes a plurality of interface apparatuses, and each of the plurality of interface apparatuses is the interface apparatus, and the computer diagnoses the control system based on the statistical information including adoption/non-adoption of the control data from each of the plurality of controllers in each of the plurality of interface apparatuses (Fig. 3, paragraph 32). 

Williams and Eckelmann are analogous art because they are from the same field of endeavor or similar problem solving area, redundant/fault tolerant control systems.  
Since Eckelmann teaches a redundant/fault tolerant control system that enables reduces failure risk and thus increases availability of the system S; further enables geographic or spatial redundancy can be achieved for locally distributed systems, such that local failure of the system S can be tolerated; further enables voter structure 1 and the majority of replicants R1a, R1b, R1c, R2a, R2b, R2c then advantageously form different failure units wherein as a consequence, it is advantageously possible to locate the source of a failure in more targeted manner; further enables in addition, it is no longer necessary to make use of special hardware with integrated voter units, it instead being possible to use conventional commercial computing hardware (paragraph 36), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of a redundant/fault tolerant control system as taught by Eckelmann to improve the redundant/fault tolerant control system of Williams for the predictable results of enabling reduces failure risk and thus increases availability of the system S; further enables geographic or spatial redundancy can be achieved for locally distributed systems, such that local failure of the system S can be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/Sean Shechtman/           Primary Examiner, Art Unit 2896